Citation Nr: 1760851	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-57 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for exostosis fifth right toe, operated.

2.  Entitlement to an effective date earlier than January 25, 2012, for the award of a  an increased rating for exostosis fifth right toe, operated.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955. 

This appeal to the Board arose from a March 2016 rating decision in which the RO granted an increased, 10 percent rating for exostosis fifth right toe, operated, effective November 25, 2015.  The Veteran filed a notice of disagreement (NOD) in June 2016, in which he disagreed with both the effective date of the award, as well as the rating assigned.

Subsequently, in an October 2016 rating decision, the RO found clear and unmistakable error in the rating and effective date assigned, and granted a 20 percent rating effective January 25, 2012.  The RO also issued a statement of the case (SOC) which reflects the denials of both a rating in excess of 20 percent and effective date for the higher rating award earlier than January 25, 2012.

The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2016.  The VA Form 9 contains a request for an in-person Board hearing at the RO.  In a February 2017 correspondence, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(e) (2017).

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (2012);38 C.F.R. § 20.900(c) (2017). 

The Board's decision addressing the claim for an earlier effective date is set forth below.  The claim for increased rating for exostosis, fifth right toe is addressed in the remand following the order;this matter is being remanded to the AOJ VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised in a February 2017 statement.  However, as that matter had not been adjudicated by the agency of original jurisdiction (AOJ)., the Board does not have jurisdiction over it.  Thus, this matter is  referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017); see also 38 C.F.R. § 3.150 (a) (providing for furnishing of appropriate application form upon request for VA benefits).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran filed a claim for an increased rating for his exostosis of the fifth right toe, operated, on January 25, 2012; there was no pending claim for increased rating prior to that date, or evidence from which it is factually ascertainable that an increase in the severity of the disability had occurred within the one year period prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to January 25, 2012, for the award of an increased rating for exostosis fifth right toe, operated, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

For claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished in a December 2015 notice letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records; VA treatment records, and VA examination reports.  Also of record and considered in connection with the claims are various written statements by the Veteran and his representative.  The Board finds that no further AOJ action on the claim herein decided, prior to appellate consideration, is required.

In summary, with respect to the instant claim, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.   As such, the Veteran is not prejudiced by the Board proceeding to a decision on this matter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. See 38 U.S.C.§ 5110 (2012); 38 C.F.R.§ 3.400 (2017).

Specifically with respect to the claims for increased ratings, the effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  

The United States Court of Appeals for Veterans' Claims (Court) and VA's General Counsel have interpreted the legal authority governing the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  See also Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").  

As noted in the Introduction, the RO initially granted an increased, 20 percent rating effective November 25, 2015.  The Veteran then filed a NOD in which he disagreed with the effective date of the award.  In an October 2016 rating decision, the RO found clear and unmistakable error in a prior September 2012 rating decision, and granted the 0 percent rating effective January 25, 2012.  This was the date of the prior claim for increased rating.  The Veteran argues that the effective date of the higher rating award should be June 1, 1974.

Service connection for exostosis right toe, operated was first granted with a 0 percent (i.e., noncompensable) rating in a January 1975 rating decision; the Veteran did not appeal that initial noncompensable rating.  As such, that January 1975 rating decision assigning a noncompensable rating, but no higher, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (a), 3.160(d), 20.200, 20.1103, etc.  Additionally, in a July 2003 rating decision, the AOJ continued the noncompensable rating, and the Veteran did not initiate an appeal.  Consequently, the earliest possible effective date for subsequent assignment of the higher 10 percent rating for this disability would be within the one year immediately preceding receipt of the subsequently-filed increased-rating claim, January 25, 2012.  See 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

The evidence does not show that an informal or formal claim for an increase prior to January 25, 2012.  As there was no pending claim for increase filed prior to January 25, 2012, an earlier effective date based on an earlier claim is not warranted.

As the January 1975 and July 2003 rating decisions are final and binding, and as no claim was received prior to January 25, 2012, the Board will consider whether an effective date earlier than January 25, 2012 can be granted based on medical evidence of record within the one year period prior to that claim showing that the 20 percent rating was warranted (factually ascertainable).  The greater level of impairment owing to this disability was not established prior to January 25, 2012, however, so not at any time during that immediately preceding year back to January 25, 2011.  38 U.S.C. § 5110 (b)(2); see also Gaston, 605 F.3d at 979 (explaining that the legislative history of 38 U.S.C. § 5110 (b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

The Veteran's treatment records dated from January 25, 2011, until the date of the claim in 2012 fail to show he met the criteria for a 20 percent rating under the applicable diagnostic code.  Indeed, treatment records did not show any evaluation or treatment for the Veteran's right toe.  Therefore, the earliest effective date assignable in this circumstance is January 25, 2012.

While the Board recognizes the Veteran's personal belief that the effective date for the award of an increased rating for his exostosis right toe, operated should be earlier than January 25, 2012, the governing legal authority is clear and specific, and VA is bound by such authority.  As, on these facts, no earlier effective date is assignable, the claim must be denied.   


ORDER

An effective date earlier than January 25, 2012, for the award of the higher 20 percent rating for exostosis fifth right toe, operated is denied.



REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal is warranted.

Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was afforded a VA examination for his exostosis of the fifth right toe in March 2016.  During the examination, the examiner diagnosed exostosis in fifth right toe, as well as pes planus, right foot, and hammer toe, right little toe.  However, the examiner did not opine as to whether any of these additionally diagnosed right foot disabilities are related to or can be distinguished from his service-connected exostosis fifth right toe, operated.  Notably, the Board emphasizes that if it is not medically possible to distinguish the effects of a service-connected and nonservice-connected conditions, the reasonable-doubt-doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As such, the Board finds that the medical evidence currently of record does not adequately resolve the claim for increased rating for exostosis fifth right toe, operated, and that a remand of this matter for further medical examination an opinion is warranted.

Accordingly, the AOJ should arrange for the Veteran to undergo further examination, preferably, by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the increased rating claim.  See 38 C.F.R. § 3.655(b) . Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file includes records of VA medical treatment dated up to September 2016.  Hence, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of evaluation/and or treatment of the Veteran's right foot since September 2016, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see 38 U.S.C.. § 5103 (b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the current severity of the Veteran's service-connected exostosis fifth right toe, operated.  

The entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render sufficient findings for evaluation of the Veteran's service-connected exostosis fifth right toe, operated, to include identification, and comment upon the extent. of severity, of all manifestations of the disability.  

In doing so, the examiner should indicate, for each diagnosed right foot disability other than exostosis fifth right toe, operated-to specifically include pes planus and hammer toe-the examiner should indicate whether the disability is part and parcel to, or medically-related to, the service-connected right foot disability.  If not, the examiner should indicate whether it is medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the examiner should clearly so state.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above-requested development, and any other notification or development deemed warranted, adjudicate the remaining claim on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC  that includes clear reasons and bases for all determinations, and afford then an appropriate opportunity for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may submit additional evidence and argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


